                                                                                                                               Page 1 of 1



 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                             Location : All Courts Help

                                                       REGISTER OF ACTIONS
                                                             CASE NO. 103529-CV

Mike Jones vs. GeoVera Specialty Insurance Company                         §                                   Contract -
                                                                                                   Case Type:
                                                                           §                                   Consumer/Commercial/Debt
                                                                           §                       Date Filed: 06/28/2019
                                                                           §                        Location: 149th District Court
                                                                           §


                                                               PARTY INFORMATION

                                                                                                                  Attorneys
Defendant     GeoVera Specialty Insurance Company                                                                 Rhonda J. Thompson
                                                                                                                   Retained
                                                                                                                  214-871-8200(W)


Plaintiff     Jones, Mike                                                                                         Maria Gerguis
                                                                                                                   Retained
                                                                                                                  713-655-1405(W)


                                                          EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
06/28/2019 Original Petition (1-10 Plaintiffs) (OCA)
06/28/2019 Case Information Sheet
06/28/2019 Request
06/28/2019 Docket Sheet
07/03/2019 Citation
              GeoVera Specialty Insurance Company                 Served                  07/08/2019
07/10/2019 Service Returned
08/01/2019 Answer with Jury Fee
08/01/2019 Jury Fee Paid




                                                                                                                       EXHIBIT 2
https://pubweb.brazoriacountytx.gov/PublicAccess/CaseDetail.aspx?CaseID=3823703                                                     8/7/2019
                                                                                     Filed for Record
                                                                                     8/1/2019 9:19 AM
                                                                                     Rhonda Barchak, District Clerk
                                                                                     Brazoria County, Texas
                                                                                     103529-CV
                                                                                     Cathy Richard, Deputy

                                     CAUSE NO. 103529-CV

MIKE JONES                                       §                    IN THE DISTRICT COURT
      Plaintiff,                                 §
                                                 §
vs.                                              §                BRAZORIA COUNTY, TEXAS
                                                 §
GEOVERA SPECIALTY INSURANCE                      §
COMPANY                                          §
     Defendant.                                  §                   149TH JUDICIAL DISTRICT


      DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S ORIGINAL
                  ANSWER AND AFFIRMATIVE DEFENSES

TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now Defendant GEOVERA SPECIALTY INSURANCE COMPANY (hereinafter
“Defendant”) and files this, its original answer and affirmative defenses and would respectfully
show as follows:
                                     I. ORIGINAL ANSWER

        1. Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

the allegations contained within Plaintiff’s Original Petition and demands strict proof thereon by a

preponderance of the credible evidence in accordance with the laws of the State of Texas.

                                 II. AFFIRMATIVE DEFENSES

        2. Plaintiff’s causes of action are barred, either in whole or in part, because they failed to

state a claim upon which relief can be granted. Specifically, Plaintiff failed to describe how

Defendant’s alleged breach of contract converts Plaintiff’s contractual claim into a cause of

action against Defendant for alleged violations of the Insurance Code. Plaintiff’s petition instead

merely recites provisions of the Insurance Code and generically alleges that Defendant violated

same. Absent any specific factual allegations of Insurance Code violations in Plaintiff’s Petition,

the petition does not support a claim upon which relief can be granted.




                                                                                                        1
          3.   As to Plaintiff’s claims alleging common law and statutory bad faith against

Defendant, a bona fide controversy existed and continues to exist concerning the scope and

amount of the allegedly covered loss and Plaintiff’s entitlement to insurance benefits under the

Policy. Defendant possesses the right to investigate questionable claims without facing bad faith

liability. To the extent the Parties disagree as to the amount of covered damage, a bona fide

dispute exists barring Plaintiff’s extra-contractual claims.

          4. Defendant pleads the warranties, terms, definitions, provisions, conditions, exclusions

and limitations of the Policy as if such were fully set forth herein, in extenso. Under Texas law an

insured has a duty to read an insurance policy and is charged with knowledge of its contents.

Defendant asserts that any claim which is based upon a representation, inducement, or reliance on a

representation fails as a matter of law, since Plaintiff is charged with knowledge of the contents of

the insurance policy at issue.

          The Policy provides coverage for loss or damage to Plaintiff’s property caused by

specifically enumerated perils. To the extent Plaintiff’s reported damages are caused by unnamed

perils, Plaintiff’s claims for same are barred.

          5.      To the extent that Plaintiff seeks compensation for property damages that pre-

existed the date of loss at issue in this lawsuit, Defendant pleads that such damages are barred by

the fortuity doctrine which bars known losses or losses in progress. Under the fortuity doctrine,

coverage is precluded where the Plaintiff is, or should be, aware of an ongoing progressive loss

or known loss at the time the policy is purchased. To the extent that Plaintiff seeks amounts

from Defendant for damages from settlement, wear, tear and deterioration, pre-existing damages,

or lack of maintenance which occurred prior to the inception of the policy, such damages are

barred.




                                                                                                   2
        6. Defendant specifically denies that it waived or that it is estopped from asserting

policy defenses or any other provision or requirement of the Policy based on any actions or

conduct.

        7. Defendant denies that the conditions precedent for a breach of contract action, DTPA

cause of action, and Insurance Code cause of action have been met.

        8.     Defendant further pleads that Plaintiff failed to give proper notice under Tex. Ins.

Code § 542A.003. Chapter 542A of the Texas Insurance Code applies to Plaintiff’s lawsuit

because it is an action on a claim under an insurance policy covering real property that arises

from a force of nature. Plaintiff failed to give proper notice under Tex. Ins. Code § 542A.003,

precluding or limiting any right Plaintiff may have to recover attorney’s fees. Specifically, Tex.

Ins. Code§ 542A.003 requires that Plaintiff provide written notice to Defendants no later than the

61st day before the date Plaintiff files an action to which Chapter 542A applies that must

include:

        (1) a statement of the acts or omissions giving rise to the claim;

        (2) the specific amount alleged to be owed by the insurer on the claim for damage to or

loss of covered property; and

        (3) the amount of reasonable and necessary attorney's fees incurred by the claimant,

calculated by multiplying the number of hours actually worked by the claimant's attorney, as of

the date the notice is given and as reflected in contemporaneously kept time records, by an

hourly rate that is customary for similar legal services.

        Because Plaintiff failed to provide the required pre-suit notice, “The court shall abate the

action of the court finds that the person filing the plea in abatement (1) did not, for any reason,

receive a presuit notice complying with Section 542A.003…” Tex. Ins. Code §542A.005.




                                                                                                   3
                                  DEMAND FOR JURY TRIAL

        9.      Defendant demands a jury trial in this case.

        WHEREFORE, PREMISES CONSIDERED, Defendant GEOVERA SPECIALTY

INSURANCE COMPANY, respectfully prays that Plaintiff take nothing on its claims against

Defendant, that Defendant recover its costs herein, and that it receive such other and further

relief, general or special, at law or in equity, to which it may show itself to be justly entitled.



                                                  Respectfully submitted,
                                                  THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                                        By: /s/ Rhonda J. Thompson
                                                        Rhonda J. Thompson
                                                        State Bar No. 24029862
                                                        700 N. Pearl Street, 25th Floor
                                                        Dallas, Texas 75201
                                                        Telephone: (214) 871-8200
                                                        Facsimile: (214) 871-8209
                                                        Email: rthompson@thompsoncoe.com

                                                        Of counsel:
                                                        Susan Sparks Usery
                                                        State Bar No.: 18880100
                                                        Thompson, Coe, Cousins & Irons, LLP
                                                        One Riverway, Suite 1400
                                                        Houston, Texas 77056
                                                        Telephone: (713) 403-8210
                                                        Facsimile: (713) 403-8299
                                                        Email: susery@thompsoncoe.com

                                                        Attorneys for Defendant
                                                        GEOVERA SPECIALTY INSURANCE
                                                        COMPANY




                                                                                                      4
                                 CERTIFICATE OF SERVICE

        This is to certify that on the 1st day of August, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record in accordance with the Texas Rules of
Civil Procedure as follows:

Maria Gerguis
Richard D. Daly
Daly & Black, PC
2211 Norfolk Street, Suite 800
Houston, Texas 77098
mgerguis@dalyblack.com
rdaly@dalyblack.com
ecfs@dalyblack.com
Attorneys for Plaintiff

                                                          /s/ Rhonda J. Thompson_________
                                                          Rhonda J. Thompson




                                                                                              5
